IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

UNITED STATES OF AMERICA

CRIMINAL NO. 2:18cr18-KS-MTP
GREGORY GRAFTON PARKER
FINAL ORDER OF FORFEITURE

Before the Court, is the United States of America’s Unopposed Motion for a Final Order
of Forfeiture. Having reviewed said motion, the Court finds that it is well taken and should be
GRANTED. In support of its ORDER, the Court finds as follows:

WHEREAS, Defendant, GREGORY GRAFTON PARKER, has agreed to forfeit
$300,000.00 DOLLARS IN THE FORM OF A MONEY JUDGMENT, pursuant to the terms
of Defendant’s plea agreement and plea supplement; and

WHEREAS, no ancillary hearing is required since the forfeiture provides for a money
judgment; and

WHEREAS, the Court finds that defendant had an interest in the property that is subject
to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(c);

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that a
$300,000.00 money judgment, is hereby forfeited to the United States of America pursuant to 18
U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(c); and

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and
interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and
IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction
in the case for the purpose of enforcing this Order; and

IT IS FURTHER ORDERED that this order will be enrolled in all appropriate Judgment

Rolls. /
5,57 fi

SO ORDERED, this, the / | day of | , 2019.
LL

UNITED STATES DISTRICT JUDGE

 
